Exhibit 99.1 Q3 GAAP revenue $383.3 million, Fully Diluted GAAP Earnings Per Share $0.19, Adjusted revenue $391.9 million, Adjusted Diluted Earnings Per Share $0.42 WINDSOR, CT, October27, 2016 (PR Newswire) SS&C Technologies Holdings, Inc. (NASDAQ: SSNC), a global provider of investment and financial software-enabled services and software, today announced its financial results for the third quarter ended September30, 2016. GAAP Results SS&C reported GAAP revenue of $383.3 million for the third quarter of 2016, compared to $280.9 million in the third quarter of 2015, a 36.5 percent increase. GAAP operating income for the third quarter of 2016 was $76.9 million, or 20.0 percent of revenue. This represents an increase of over 400 percent compared to $15.0 million, or 5.3 percent of revenue, in 2015’s third quarter. GAAP net income for the third quarter of 2016 was $38.7 million compared to a $34.6 million GAAP net loss in the third quarter of 2015. On a fully diluted GAAP basis, earnings per share in the third quarter of 2016 were $0.19. Adjusted Non-GAAP Results (defined in Notes 1-4 below) Adjusted revenue in the third quarter of 2016 was $391.9 million, up 25.8 percent compared to $311.4 million in the third quarter of 2015. Adjusted operating income in the third quarter of 2016 was $150.5 million, or 38.4 percent of adjusted revenue. This represents a 20.1 percent increase compared to adjusted operating income of $125.3 million, or 40.2 percent of adjusted revenue, in the third quarter of 2015. Adjusted net income for the third quarter of 2016 was $87.5 million, up 27.5 percent compared to $68.6 million in 2015’s third quarter. Adjusted diluted earnings per share in the third quarter of 2016 were $0.42 per share, up 23.5 percent compared to $0.34 per share in the third quarter of 2015. Highlights: • SS&C adjusted revenue for Q3 2016 was $391.9 million, our 18th straight quarter with record adjusted revenue. • SS&C paid off $113.2 million in debt in Q3 2016, and $528.6 million since acquiring Advent over one year ago. • Our net debt to consolidated EBITDA leverage ratio has been reduced to 4.08x. “SS&C is pleased to report record adjusted revenues of $391.9 million for Q3 2016, and adjusted diluted earnings per share of $0.42 cents,” says Bill Stone, Chairman and Chief Executive Officer. “Our business has grown sharply over the past year and our last twelve months’ consolidated EBTIDA is over $600 million. We have integrated the people and products from Advent, Varden, Primatics and Citi Alternative Investor Services. At SS&C, we change. Our research and development spend, acquisitions and onboarding talent encourages creativity and critical thinking. This enables us to service our clients’ demands in a complex and evolving regulatory environment.” Annual Run Rate Basis Annual Run Rate Basis (ARRB) recurring revenue, defined as adjusted recurring revenue on an annualized basis, was $1,441.3 million based on adjusted recurring revenue $360.3 million for the third quarter of 2016. This represents an increase of 25.1 percent from $288.0 million and $1,152.2 million run-rate in the same period in 2015 and an increase of 1.2 percent from $356.1 million for the second quarter of 2016, an annual run rate of $1,424.3 million. We believe ARRB of our recurring revenue is a good indicator of visibility into future revenue.
